Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al (US 20190250250).

Regarding claim 11, Hayashi et al disclose a method for detecting objects using a LIDAR system, comprising the following steps:
in a step of transmitting, a first light beam scanning in a scanning direction is emitted in an emission direction at a first transmission instant (paragraph 30, lines 1-7); 
in a step of allocating, a first propagation time between the first transmission instant and a first receiving instant of a first reflection of the first light beam is allocated to the emission direction (paragraph 30, lines 8-15); 
in the step of transmitting, a further light beam scanning in the scanning direction and angularly offset from the first light beam is emitted in the emission direction at a second transmission instant following the first transmission instant (paragraph 120, lines 1-22); 
in the step of allocating, a second propagation time between the second transmission instant and a second receiving instant of a second reflection of the second light beam is allocated to the emission direction (paragraph 33, lines 1-7); and 
in a step of evaluating, hits are evaluated using the first and second propagation times allocated to the emission direction (paragraph 33, lines 8-20). 
Regarding claim 12, Hayashi et al disclose the limitations indicated above and further disclose wherein the steps of transmitting and allocating are repeated for additional emission directions at additional transmission instants (paragraph 36, lines 1-12).  
Regarding claim 13, Hayashi et al disclose the limitations indicated above and further disclose wherein, in a step of receiving, the first and second reflections are received in a receiving device which is situated laterally next to a transmission device of the LIDAR system (Fig. 1, #40 and #50).  
Regarding claim 14, Hayashi et al disclose the limitations indicated above and further disclose wherein, in a step of receiving, the first reflection is received in a first receiving range of a receiving device allocated to the first light beam, and the second reflection is received in a second receiving range of the receiving device 98903112.1 4allocated to the second light beam, the first receiving range and the second receiving range having a lateral offset in the scanning direction (Fig. 9).  
Regarding claim 15, Hayashi et al disclose the limitations indicated above and further disclose wherein, in the step of transmitting, the first and further light beams are transmitted at an angular offset from one another of between zero degrees and five degrees (paragraph 56, lines 1-5).  
Regarding claim 16, Hayashi et al disclose the limitations indicated above and further disclose wherein, in the step of transmitting, the first and further light beams are transmitted with different intensities (paragraph 97, lines 1-16).  
Regarding claim 17, Hayashi et al disclose the limitations indicated above and further disclose wherein laser beams are transmitted as the first and further light beams in the step of transmitting (paragraph 89, lines 1-18).  
Regarding claim 18, Hayashi et al disclose the limitations indicated above and further disclose a wherein, in the step of transmitting, the fist and further light beams are transmitted in fanned out form across an angular range that is aligned transversely to the scanning direction, and in a step of receiving, the first and second reflections are received in an angle-resolved manner across the angular range (Fig. 10A).  
Regarding claim 19, Hayashi et al disclose a device configured for detecting objects using a LIDAR system, the device configured to: 
emit a first light beam scanning in a scanning direction in an emission direction at a first transmission instant (paragraph 30, lines 1-7); 
allocate a first propagation time between the first transmission instant and a first receiving instant of a first reflection of the first light beam to the emission direction (paragraph 30, lines 8-15); 
emit, a further light beam scanning in the scanning direction and angularly offset from the first light beam, in the emission direction at a second transmission instant following the first transmission instant (paragraph 120, lines 1-22); 
allocate, a second propagation time between the second transmission instant and a second receiving instant of a second reflection of the second light beam, to the emission direction (paragraph 33, lines 1-7); and 
evaluate hits using the first and second propagation times allocated to the emission direction (paragraph 33, lines 8-20).  
Regarding claim 20, Hayashi et al disclose a LIDAR system, comprising: 
a device configured for detecting objects using a LIDAR system (Fig. 1, #1), the device configured to: 
emit a first light beam scanning in a scanning direction in an emission direction at a first transmission instant (paragraph 30, lines 1-7); 
allocate a first propagation time between the first transmission instant and a first receiving instant of a first reflection of the first light beam to the emission direction (paragraph 30, lines 8-15); 
emit, a further light beam scanning in the scanning direction and angularly offset from the first light beam, in the emission direction at a second transmission instant following the first transmission instant (paragraph 120, lines 1-22); 
allocate, a second propagation time between the second transmission instant and a second receiving instant of a second reflection of the second light beam, to the emission direction (paragraph 33, lines 1-7); and 
evaluate hits using the first and second propagation times allocated to the emission direction (paragraph 33, lines 8-20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663